Clifford F. Brown, J.
We limit our review to the issue of whether the Mayor’s Court had the power to punish appellee for contempt in this case.2
I.
Appellee argues that the Mayor’s Court would not have been able to punish him for contempt under R. C. 1907.171, and, therefore, that the court could not hold him in contempt under village ordinance 525.14. See fn. 1, supra. We agree.
“It is a rule of law in Ohio that courts of limited jurisdiction, such as justices of the peace, have no inherent power to punish for contempt and have only such power to punish for contempt as is conferred by statute.” In re Shelton (1957), 103 Ohio App. 436, 446. See 17 Ohio Jurisprudence 3d 331, Contempt, Section 13. A mayor’s court, since it is created by statute, has limited jurisdiction, exercising only such powers as are directly conferred by legislative enactment. Truman v. Walton (1899), 59 Ohio St. 517, 525. See 38 Ohio Jurisprudence 2d 26, Municipal and County Courts, Section 16.
The power of a mayor’s court to punish contempts is conferred by R. C. 1905.28:
“The mayor presiding at any trial may punish contempts, compel the attendance of jurors and witnesses, and establish rules for the examination and trial of all cases brought before him, in the same manner as judges of county courts.”
R. C. 1907.171, which specifies the manner in which a county court judge may punish contempt, provides:
*455“A judge or a county court may punish as for a contempt, persons guilty of the following acts, and no others:
“(A) Disorderly, contemptuous, or insolent behavior toward such judge, tending to interrupt the due course of trial, or other judicial proceedings before such judge;
“(B) A breach of peace, boisterous conduct, or violent disturbance, tending to interrupt the due course of a trial, or other judicial proceeding;
“(C) Willful resistance in the presence of such judge to the execution of a lawful order, or process, made or issued by such judge.” (Emphasis added.) These statutes confer only the power to punish direct contempts.
The failure of appellee Wuliger to appear for his traffic citation in this case, if it was anything, was an indirect contempt of court, as defined by In Matter of Lands (1946), 146 Ohio St. 589, at page 595, since it was “committed outside the presence of the court.”
Given the absence of any statutory authority for a mayor’s court to punish the appellee for an indirect contempt of court, the Oakwood Mayor’s Court did not have jurisdiction to hear the indirect contempt charge against appellee for failure to appear. The Court of Appeals by unanimous decision correctly analyzed and applied the law of Ohio to this case. The power of a mayor’s court to punish for contempt of court, as conferred by R. C. 1905.28 and 1907.171, is limited to acts committed in the presence of the court.
II.
Not only is the Mayor’s Court without the power to punish indirect contempts of court, it is also unnecessary that the mayor have the power to punish a defendant for contempt for failure to appear at a hearing. This is so because the mayor had the power to issue a warrant for the arrest of defendant to compel his appearance at a stated time by reason of the mayor’s statutory powers enumerated in R. C. 1905.20, relating to criminal matters which, inter alia, provides:
“ * * * The mayor shall award and issue all writs and process that are necessary to enforce the administration of justice throughout the municipal corporation. * * * ”
Secondly, the Mayor’s Court had a complete and adequate *456remedy to enforce the traffic citation compelling the defendant to appear in court and answer the citation through Traf. R. 7, procedure upon failure to appear, which provides:
“(A) Issuance of summons, warrant.
“When a defendant fails to appear pursuant to a ticket issued to him, the court shall issue a supplemental summons or warrant.
“If a supplemental summons is not served or a warrant is not executed -within 28 days of receipt by the serving officer, the court may place the case in a file of cases disposed of subject to being re-opened * * * .”
This power of the Mayor’s Court to enforce appearance of defendant for a traffic citation by a warrant is also prescribed by R. C. 2935.26 as follows:
“(A) Notwithstanding any other provision of the Revised Code, when a law enforcement officer is authorized to arrest a person for the commission of a minor misdemeanor, the officer shall not arrest the person, but shall issue a citation, * * *
U * * *
“(C) In lieu of appearing at the time and place stated in the citation, the offender may, within seven days after the date of issuance of the citation, do either of the following: * * *
* * *
“(F) If an offender fails to appear and does not comply with division (C) of this section, the court may issue a supplemental citation, or a summons or a warrant for the arrest of the offender pursuant to the Criminal Rules. * * * ”
The term “minor misdemeanor” used in the foregoing statute is described as an offense which provides no imprisonment but permits a maximum fine of $100. See Committee Comment to R. C. 2929.21. The traffic citation for speeding charged defendant with a violation of Oakwood Ordinance 333.03 (speeding), the equivalent of the speeding statute, R. C. 4511.21.3 A statutory speeding offense is defined in R. C. 4511.99(D) as a “minor misdemeanor on a first offense.”
A combination of Traf. R. 7(A) and R. C. 2935.26(F) gave the Mayor’s Court all the power it needed to issue a warrant *457for the arrest of defendant to bring him physically before the Mayor’s Court for hearing and disposition of his speeding charge.
We conclude that the Oakwood Mayor’s Court had neither the power nor the need to punish appellee for contempt due to his failure to appear before it at a hearing for a village traffic ordinance violation.
Therefore, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., W. Brown and Holmes, JJ., concur.
Sweeney, Locher and Krupansky, JJ., dissent.

 Note that appellee did not file a cross-appeal as to his assignments of error on which the Court of Appeals did not rule. See Davis v. Bd. of Review (1980), 64 Ohio St. 2d 102, 103, fn. 1. Our decision as to appellant’s proposition of law is, therefore, dispositive.


 On petition for rehearing, appellant correctly states that the Village of Oakwood offense is a second degree misdemeanor, so that appellee was not subject to an arrest warrant under R. C. 2935.26. This fact, however, does not alter our conclusion that mayors courts may punish only direct contempts.